Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 1 of 10 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

JUSTIN CARVALIS,                        )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 8:21-cv-1213
                                        )
PROFESSIONAL ACCOUNT                    )
SERVICES, INC.,                         )
                                        )
     Defendant.                         )

                        PLAINTIFF’S COMPLAINT

     Plaintiff, JUSTIN CARVALIS (“Plaintiff”), through his attorney, Hormozdi

Law Firm, LLC, alleges the following against Defendant, PROFESSIONAL

ACCOUNT SERVICES, INC. (“Defendant”):

                               INTRODUCTION

  1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices

     Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

  2. Count II of Plaintiff’s Complaint is based on the Florida Consumer Collection

     Practices Act, Fla. Stat. § 559.72 (“FCCPA”).

                        JURISDICTION AND VENUE

  3. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15

     U.S.C. § 1692k (FDCPA).
                                         1
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 2 of 10 PageID 2




  4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states

     that such actions may be brought and heard before “any appropriate United

     States district court without regard to the amount in controversy,”

  5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state

     claims contained within.

  6. Venue and personal jurisdiction in this District are proper because Defendant

     does or transacts business within this District, and a material portion of the

     events at issue occurred in this District.

                                    PARTIES

  7. Plaintiff is a natural person residing in St. Petersburg, Pinellas County,

     Florida.

  8. Plaintiff is a consumer as that term is defined by the FDCPA and the FCCPA.

  9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the

     FCCPA.

  10.Defendant is a debt collector as that term is defined by the FDCPA and the

     FCCPA.

  11.Within the last year, Defendant attempted to collect a consumer debt from

     Plaintiff.

  12.Defendant is debt collection agency located in Franklin, Williamson County,

                                          2
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 3 of 10 PageID 3




     Tennessee.

  13.Defendant’s business includes, but is not limited to, collecting on unpaid,

     outstanding account balances.

  14.When an unpaid, outstanding account is placed with Defendant it is assigned

     a file number.

  15.The principal purpose of Defendant’s business is the collection of debts

     allegedly owed to third parties.

  16.Defendant regularly collects, or attempts to collect, debts allegedly owed to

     third parties.

  17.During the course of its attempts to collect debts allegedly owed to third

     parties, Defendant sends to alleged debtors bills, statements, and/or other

     correspondence, via the mail and/or electronic mail, and initiates contact with

     alleged debtors via various means of telecommunication, such as by

     telephone and facsimile.

  18.Defendant acted through its agents, employees, officers, members, directors,

     heirs, successors, assigns, principals, trustees, sureties, subrogees,

     representatives, and insurers.




                                         3
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 4 of 10 PageID 4




                         FACTUAL ALLEGATIONS

  19.Defendant is attempting to collect an alleged consumer debt from Plaintiff

     originating with medical services.

  20.The alleged debt at issue arises from transactions for personal, family, and

     household purposes.

  21.On or about April 7, 2021, Defendant began placing calls to Plaintiff on

     Plaintiff’s telephone at xxx-xxx-8363, in an attempt to collect the alleged

     debt.

  22.Defendant calls Plaintiff from 800-353-1401, which is one of Defendant’s

     telephone numbers.

  23.On or about April 7, 202, Plaintiff received an inbound call that appeared as

     “Spam Risk” on Plaintiff’s phone.

  24.Plaintiff answered the inbound call and spoke with one of Defendant’s female

     collectors.

  25.During the above-mentioned conversation:

        a. Defendant’s female collector demanded for Plaintiff to disclose his

             social security number.

        b. Plaintiff told Defendant’s female collector that he was concerned the

             call was from a scammer.

                                          4
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 5 of 10 PageID 5




        c. Plaintiff orally disputed owing the alleged debt.

        d. Plaintiff requested for Defendant’s female collector to send Plaintiff

           validation of the alleged debt via e-mail.

        e. Defendant’s female collector told Plaintiff that she could only send

           validation of the alleged debt if Plaintiff discloses his social security

           number.

        f. Plaintiff explained that he was uncomfortable providing his social

           security number to a potential scammer.

        g. Defendant’s female collector threatened to “process” Plaintiff’s claim

           and accused Plaintiff of not cooperating with her.

        h. Defendant’s female collector threatened to note Plaintiff’s account as

           default payment.

        i. Defendant’s female collector veiled threats of legal action against

           Plaintiff.

        j. Defendant’s female collector attempted to intimidate Plaintiff into

           making a payment to Defendant.

  26.To date, Defendant has not taken legal action against Plaintiff.

  27.Defendant engaged in the foregoing conduct with the intent to annoy, abuse

     and/or harass Plaintiff.

                                        5
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 6 of 10 PageID 6




  28.On or about April 22, 2021 at 10:27 a.m., counsel for Plaintiff sent an e-mail

     to Defendant, notifying Defendant of Plaintiff’s representation and requesting

     for Defendant to cease communication with Plaintiff.

  29.On or about April 22, 2021 at 10:38 a.m., Defendant’s representative

     confirmed receipt of the e-mail from Plaintiff’s counsel.

  30.Despite knowing that Plaintiff is represented by counsel with respect to the

     alleged debt, Defendant continued to call Plaintiff’s telephone including, but

     not limited to, on or about April 22, 2021 at 2:52 p.m.

  31.Defendant engaged in the foregoing conduct with the intent to annoy, abuse

     and/or harass Plaintiff.

                       COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES
                         ACT

  32.Plaintiff repeats and re-alleges paragraphs one (1) through thirty-one (31) of

     Plaintiff’s Complaint as the allegations in Count I of Plaintiff’s Complaint.

  33.Defendant violated the FDCPA based on the following:

        a. Defendant violated § 1692c(a)(2) of the FDCPA by communicating

           with a consumer when the debt collector knows the consumer is

           represented by an attorney with respect to such debt, when Defendant

           continued to attempt to collect the alleged debt from Plaintiff after

           receiving notice that Plaintiff is represented by counsel;
                                        6
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 7 of 10 PageID 7




        b. Defendant further violated § 1692e of the FDCPA by its use of any

           false, deceptive, or misleading representation or means in connection

           with the collection of any debt, when Defendant engaged in engaged

           in, at least, the following discrete violations of § 1692e;

        c. Defendant violated § 1692e(5) of the FDCPA by threatening to take

           action that cannot legally be taken or that is not intended to be taken,

           when Defendant’s female collector veiled threats of legal action

           against Plaintiff and Defendant did not intend take such action;

        d. Defendant violated § 1692e(10) of the FDCPA by using any false

           representation or deceptive means to collect or attempt to collect any

           debt, when Defendant’s female collector refused to provide Plaintiff

           with validation of the alleged debt and when Defendant’s female

           collector used deceptive tactics to intimidate Plaintiff into making a

           payment to Defendant;

        e. Defendant violated § 1692g(a)(3) of the FDCPA by ignoring Plaintiff’s

           oral dispute of the validity of the alleged debt and continuing to assume

           the validity of the alleged debt, when Defendant continued to attempt

           to collect the alleged debt after Plaintiff orally disputed owing the

           alleged debt; and

                                         7
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 8 of 10 PageID 8




         f. Defendant violated § 1692f of the FDCPA by its use of unfair or

            unconscionable means to collect or attempt to collect any debt, when

            Defendant engaged in all of the foregoing misconduct.

      WHEREFORE, Plaintiff, JUSTIN CARVALIS, respectfully requests

judgment be entered against Defendant, PROFESSIONAL ACCOUNT SERVICES,

INC., for the following:

   34.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k;

   35.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k; and

   36.Any other relief that this Honorable Court deems appropriate.

                       COUNT II
 DEFENDANT VIOLATED THE FLORIDA CONSUMER COLLECTION
                    PRACTICES ACT

   37.Plaintiff repeats and re-alleges paragraphs one (1) through thirty-one (31) of

      Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s Complaint.

   38.Defendant violated the FCCPA based on the following:

         a. Defendant violated §559.72(7) of the FCCPA by willfully engaging in

            conduct which can reasonably be expected to abuse or harass the debtor

            or any member of his family, when Defendant’s female collector veiled

            threats of legal action against Plaintiff, Defendant did not intend take
                                          8
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 9 of 10 PageID 9




           such action, when Defendant’s female collector accused Plaintiff of not

           cooperating with her and when Defendant’s female collector attempted

           to intimidate Plaintiff into making a payment to Defendant;

        b. Defendant violated §559.72(9) of the FCCPA by asserting the

           existence of some other legal right when such person knows that the

           right does not exist, when Defendant’s female collector refused to

           provide Plaintiff with validation of the alleged debt;

        c. Defendant violated §559.72(10) of the FCCPA by using a

           communication that simulates in any manner legal or judicial process

           or that gives the appearance of being authorized, issued, or approved

           by a government, governmental agency, or attorney at law, when it is

           not, be expected to abuse or harass the debtor or any member of his

           family, when Defendant’s female collector veiled threats of legal

           action against Plaintiff; and

        d. Defendant violated § 559.72(18) of the FCCPA by communicating

           with a debtor if the person knows that the debtor is represented by an

           attorney with respect to such debt, when Defendant continued to

           attempt to collect the alleged debt from Plaintiff after Plaintiff’s

           counsel notified Defendant of its representation of Plaintiff.

                                           9
Case 8:21-cv-01213-VMC-TGW Document 1 Filed 05/19/21 Page 10 of 10 PageID 10




      WHEREFORE, Plaintiff, JUSTIN CARVALIS, respectfully requests

judgment be entered against Defendant, PROFESSIONAL ACCOUNT SERVICES,

INC., for the following:

   39.Statutory damages of $1,000.00 pursuant to the Florida Consumer Collection

      Practices Act, Fla. Stat. § 559.77;

   40.Costs and reasonable attorneys’ fees pursuant to the Florida Consumer

      Collection Practices Act, Fla. Stat. § 559.77;

   41.Punitive damages and equitable relief, including enjoining Defendant from

      further violations, pursuant to Florida Consumer Collection Practices Act,

      Fla. Stat. § 559.77(2); and

   42.Any other relief that this Honorable Court deems appropriate.

                                RESPECTFULLY SUBMITTED,


DATED: May 19, 2021             By: /s/ Shireen Hormozdi      __________
                                     Shireen Hormozdi
                                     SBN: 0882461
                                     Hormozdi Law Firm, LLC
                                     1770 Indian Trail Lilburn Road, Suite 175
                                     Norcross, GA 30093
                                     Tel: 678-395-7795
                                     Fax: 866-929-2434
                                     shireen@agrusslawfirm.com
                                     shireen@norcrosslawfirm.com
                                     Attorney for Plaintiff



                                            10
